DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, WO 2015/036655 (already of record) in view of Fernandez et al, US Patent Publication 2005/0133643.
Regarding claims, Liu teaches a method of increasing the throughput and improving the energy consumption of a pulping process (see pages 1 and 2) comprising the steps of providing a plurality of lignocellulosic chips (see abstract), providing a refining composition comprising water and a lubricating additive in the amount of 0.01-10 wt % (5% Page 2 line 15) with a reaction product of a sugar and an alcohol (see abstract and page 3 lines 7-16), and applying the refining composition to the chips and mechanically refining the chips to form a pulp (see abstract and page 8 line 2).
Liu further teaches that the addition of these compositions occurs preferably before the refining stage (page 7 line 26), but states that it can be done at any of the impregnations stages and impregnated through a number of different known means.  All examples and explicitly teaches states that the impregnation occurs directly before the refining, but is silent to the amount of time takes place between the impregnation and the refining.  Liu only explicitly describes how long each section takes place but is completely silent on the time in-between each section.
In the same field of endeavor of reducing the energy needed to mechanically pulp wood chips, Fernandez is presented to show that adding the lubricants during refining is a known alternative to application beforehand.  Fernandez teaches two different embodiments to reduce the amount of energy needed to pulp wood chips.  Both include the application of a lubricant to the chips to reduce energy.  The first is the same as Liu in that it takes place in an impregnation step immediately prior to the refining (and again is silent to how much time takes place between the impregnation and the refining), and the second is to add the solution directly into the refiner with the chips (see claim 52.  These are listed as two different but equal embodiments to achieve the same goal of reducing the energy needed to pulp the chips.  See [0011-0016].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teaching of Fernandez that the additives can be added immediately before or during the refining stage in the Liu reference that implies adding the composition immediately before the refining stage but is simply silent to how long takes place before refining starts.  The teaching that refining concurrently with addition is an alternative to impregnating immediately prior to refining would motive the average artisan to either reduce the amount of time to as little as possible or to add the composition at the start of the refining stage.
Regarding claims 2-22, Liu further teaches the further limiting components of the structure by teaching the same chemical formulas described in pages 3-5 of the same type of alcohols and sugars being utilized to create the lubricating composition.  While Liu does not provide an explicit formula, the exact same starting materials are combined in the same manner to arrives a composition of the same type with the same intent and used in the same amounts.  It would have been understood by the average artisan that the same materials utilized in the same manner would have produced the same composition.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748